 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGehnrich & Gehnrich, Inc. and Shopmen's LocalUnion No. 455, International Association ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIOShopmen's Local Union No. 455, International Asso-ciation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO and Gehnrich &Gehnrich, Inc. Cases 29-CA-6217, 29-CA-6538, 29-CA-6886, and 29-CB-3437September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 31, 1980, Administrative LawJudge Arthur A. Herman issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed cross-exceptions and a sup-porting brief, and a brief in opposition to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-'The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.' In adopting the Administrative Law Judge's conclusion that Re-spondent did not violate Sec. 8(a)(5) and (I) of the Act by proposing thatstrikers not accrue seniority for the time they were on strike or receivegeneral wage increases granted to nonstriking employees during thestrike, we emphasize that Respondent did not insist upon either proposaland, indeed, as found by the Administrative Law Judge, Respondent sub-sequently withdrew such proposals voluntarily during negotiations. Cf.Interstate Paper Supply Company, Inc., 251 NLRB 1423 (1980).We agree with the Administrative Law Judge that Respondent cannotbe found to have violated Sec. 8(a)(5) of the Act by unilaterally imple-menting wage increases exceeding those in its pre-impasse offers to theUnion. In so doing, we note, as did the Administrative Law Judge, thatneither the original nor the amended complaint alleged such a violation,that no party adduced testimonial evidence concerning such increases,and that the General Counsel raised the issue for the first time in his post-hearing brief to the Administrative Law Judge. In these circumstances,we find that the matter was not fully and fairly litigated. We further findit unnecessary to pass on the Administrative Law Judge's speculation asto what meritorious defenses, if any, Respondent might have raised hadthe matter properly been put in issue.258 NLRB No. 75lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Gehnrich &Gehnrich, Inc., Commack, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.MEMBER JENKINS, dissenting in part:I concur with the decision of my colleaguesexcept that I would find that Respondent addition-ally violated the Act by proposing in negotiationswith the Union that strikers not accrue seniorityfor the time they were on strike nor receive gener-al wage increases granted to nonstriking employeesduring the strike.My colleagues recognize that insistence upon orimplementation of such proposals would be unlaw-ful. Indeed, it is clear that the implementation ofsuch proposals would be inherently destructive ofimportant employee rights. See N.L.R.B. v. ErieResistor Corp., et al., 373 U.S. 221 (1963); N.L.R.B.v. Great Dane Trailers, Inc., 388 U.S. 26 (1967).However, my colleagues conclude that since nei-ther proposal was insisted upon or implemented byRespondent, and both were later withdrawn duringnegotiations, Respondent's conduct in making theproposals was not unlawful. I cannot agree. In myview, proposals such as these which would dis-criminate against employees solely on the basis ofwhether they chose to exercise their right to strikeinevitably carry with them a coercive effect andplainly can serve no legitimate bargaining purpose.The fact that Respondent did not insist upon orimplement the proposals and later withdrew them(but not until after the Union filed unfair laborpractice charges) does not cure their unlawfuleffect which continued from the time period of ap-proximately 6 months. Accordingly, I would findthat Respondent, by making such proposals, violat-ed the Act as alleged in the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Shopmen's Local Union No. 455, Interna-tional Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, as theexclusive representative of our employees, byrefusing to furnish it with the home addressesof our unit employees so that the above-named528 GEHNRICH & GEHNRICH, INC.Union can perform its duty properly as thecollective-bargaining agent of our employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request, furnish to theabove-named Union the home addresses of ourunit employees so that the Union can performits duty properly as the collective-bargainingagent of our employees.GEHNRICH & GEHNRICH, INC.DECISIONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law Judge:Upon charges filed by the Union against the Employer inCase 29-CA-6217 on February 15, 1978, and in Case 29-CA-6538 on July 19, 1978, the Regional Director forRegion 29, on October 19, 1978, issued an order consoli-dating cases, complaint and notice of hearing allegingviolations of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, hereinafter called theAct.' Upon a further charge filed by the Union againstthe Employer in Case 29-CA-6886 on January 2, 1979, acomplaint and notice of hearing issued on February 2,1979, alleging additional violations of Section 8(a)(l) and(5) of the Act. On August 7, 1978, the Employer filed acharge against the Union in Case 29-CB-3437, and onMarch 2, 1979, a complaint and notice of hearing issuedthereon, alleging a violation of Section 8(b)(3) of theAct. On August 24, 1979, the Regional Director forRegion 29 issued an order further consolidating the casesand rescheduling the hearing combining all of the abovecharges and complaints for hearing. Pursuant to saidorder, a hearing was held before me on November 26,27, and 29, 1979, in Brooklyn, New York. All partieswere afforded full opportunity to be heard and to intro-duce relevant testimony.2Briefs were timely filed by theGeneral Counsel and the Employer.Upon consideration of the entire record and the briefssubmitted, and upon my observation of the witnesses pre-sented, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent, with its principal place of business in Suf-folk County, Commack, New York, is engaged in thebusiness of manufacturing, selling, and distributing indus-At the hearing, the General Counsel moved to amend the consoli-dated complaint. The motion was granted.I At the hearing. I approved, over the Employer's objection, a unilater-al settlement agreement in Case 29-CB-3437, inasmuch as the agreementprovided a full remedy of the 8(b)(3) violation alleged in the complaint.Not having been advised of the Union's failure to comply with the termsof the settlement agreement, I must assume that compliance has been ef-fectuated, or will be, when and if negotiations resume, and I hereby dis-miss the complaint in Case 29-CB-3437.trial ovens and related products. During the past year,which period is representative of its annual operations,generally, Respondent in the course and conduct of itsbusiness purchased and caused to be transported and de-livered to its Commack plant cast iron, steel, aluminum,and other goods and materials valued in excess of$50,000 of which goods and materials valued in excess of$50,000 were transported and delivered to Respondent'sCommack plant in interstate commerce directly fromStates other than the State of New York. I find that Re-spondent is engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that Shopmen's Local Union No. 455, Interna-tional Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, hereinafter called the Union,is a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Employer and the Union have had a long historyof collective- bargaining agreements dating back over 20years covering the Employer's production and mainte-nance employees. The last such agreement was effectivefrom July 1, 1973, to June 30, 1975. Prior to the expira-tion date of the last agreement, negotiations were con-ducted between the parties with a view towards signinga new agreement. However, with no new agreementsigned, the Union struck the Employer on July 1, 1975.3Subsequent to July 1, 1975, the parties continued to meetand negotiate on many occasions, up to and includingMay 7, 1976, but to no avail. On February 24, 1976, theUnion filed a charge in Case 29-CA-4875, alleging bad-faith bargaining, and complaint issued therein on May 27,1976.4A hearing was held before Administrative LawJudge Abraham Frank on several dates between Decem-ber 7, 1976, and January 4, 1977, which resulted in hisdetermination that the Employer did not engage in bad-faith bargaining, but that it failed to furnish certain finan-cial information which the Union was entitled to.5Withthe issuance of the Board decision on October 12, 1977,affirming the Administrative Law Judge's determina-tions, negotiations between the Employer and the Unionwere resumed at the end of November 1977.B. IssuesIn summary, the issues as framed by the pleadings andbriefs are as follows:1. Did the Employer negotiate in bad faith since No-vember 1977 with no intention of entering into a collec-tive-bargaining agreement?2. Did the Employer violate Section 8(a)(5) of the Actby originally taking the position in negotiations that it'This strike has continued to the present day.4 Despite the issuance of the complaint. the parties negotiated at onemore meeting in July 1976, but no agreement could be reachedI have taken official notice of that Decision (232 NLRB 1122), andsome of the facts recited herein have been gleaned from that Decision529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not grant seniority to striking employees for thetime they were on strike, and then later withdrawingthat position?3. Did the Employer violate Section 8(a)(5) of the Actby originally taking the position in negotiations that itwould not grant striking employees any general wage in-creases that were granted to nonstriking employeesduring the period they were on strike, and then laterwithdrawing that position?4. Had an impasse been reached in negotiations be-tween the parties during the period of November 1977and September 1979?(a) If no impasse had been reached, did the Employerviolate the Act by granting wage increases to nonstrikingemployees?(b) If an impasse had been reached, did the Employerviolate the Act by granting wage increases to nonstrikingemployees in excess of the amounts proposed by the Em-ployer in negotiations with the Union?5. Did the Employer violate the Act by refusing tosupply the names and addresses of unit employees as re-quested by the Union?C. FactsThe initial negotiating session following the Board De-cision was held on November 28, 1977. Richard Wilsker,the Employer's attorney, William Colavito, the Union'spresident, and State Mediator McCabe were present. TheUnion sought a 3-year agreement with wage increases of35 cents in the first year, and 8 percent more in thesecond and third years;6it requested a contribution tothe Union's welfare fund of 8 percent plus 33 cents perhour, and a contribution of 10 percent plus 30 cents perhour to the Union's pension fund.7On all other items theUnion's position was the same as it was in May 1976. Asfor the economic strikers, the Union proposed that nineemployees be rehired immediately, and that when open-ings occur the Employer should hire one striker to onereplacement. The Employer rejected the Union's propos-al and the meeting ended.The same parties met again on December 2, 1977, andthe Employer gave its responses to the Union's demandsand additional proposals. On wages, the Employer wouldgive an increase of 35 cents in the first year, and 20 centsin the second and third years of the agreement. It wouldcontribute 8 percent plus 32 cents per hour to the wel-fare fund, but would not contribute to the union pensionfund. Sick leave and vacation benefits would be thesame as what the parties agreed to in April 1976, andagreement was reached on several other minor matters.Remaining in dispute besides the pension fund were6 Prior to the Board Decision, the Union's last position on wages was35 cents in the first year, and 5 percent in the second and third years.I It was the Union's position that whatever would be negotiated for therest of the industry with regard to welfare and pension plans wouldapply to the Employer in future years. This was constantly opposed bythe Employer on the ground that he did not want any "open" items, i.e.,undetermined contributions to funds.I Throughout these negotiations, the Employer never agreed to contin-ue contributions to the Union's pension fund. It contended that, in addi-tion to the rate being excessive, future contributions would require sub-stantial increases due to the poor financial condition the fund was in, andit doubted the soundness of the fund.training, annuity, and severance funds. Also, the Em-ployer refused to layoff permanent replacements in orderto call back strikers. In addition, the Employer raisedanew the question of superseniority for members of thefamilies of management; wanted to insert affirmative lan-guage in the subcontracting clause; wanted the union-se-curity clause kept open for discussion;9wanted a breachof the no-strike clause to be an arbitrable issue; wantedthe right to bring in arbitration; and proposed that re-turning strikers would lose seniority for their time out,but they would pick up the increase in wages that oc-curred while they were out on strike.At the next meeting on December 9, 1977, the partiesappeared to be sparring with no concrete proposals of-fered and no decisions arrived at. Another meeting wasset for December 22, but it did not materialize.By letter dated December 14, 1977, Colavito advisedWilsker that the Union was prepared to go along withthe Employer's position as of May 1976, and on the Em-ployer's subsequent further tightening of that position.The letter then goes on to state what, according to Cola-vito, the Employer's position was on the various items indispute in May 1976, and to list the Union's position onstrikers, contributions to welfare and pension funds, ef-fective date of new agreement, wage increases of 5 per-cent (35 cents per hour) in each year of the contract, andseveral other items that were in dispute. On December29, 1977, Wilsker responded by letter, advising Colavitothat Colavito's recollections of the Employer's positions,both in May 1976 and during the December meetings,were inaccurate. The letter goes on to point out the dif-ferences still existing, i.e., wages, strikers, welfare pay-ments, and the Employer's total rejection of making anyfurther contributions to the pension fund. At the sametime, the letter indicates acceptance of some of the itemslisted in the Union's letter of December 14. The letterthen reminds the Union of other Employer proposals,i.e., the Employer's right to grieve, a change in union se-curity, and the no-strike provision that the Employerraised at the December 2 meeting, and suggests that theUnion prepare a sample agreement so that there shouldbe no further misunderstandings between the parties.The parties met again on January 12, 1978, and dis-cussed their positions on superseniority of family em-ployees, preferential hiring list, and contributions to thewelfare fund. Nothing was accomplished. At the Febru-ary 10, 1978, meeting, the parties did not meet face toface. State Mediator McCabe moved back and forth withthe parties' proposals. Wages and superseniority wereagain discussed. The Employer wanted a time limit onrecall rights of the strikers, and opposed the obligationsimposed on employers in the event of a delinquency in-volving the trust funds. I' No agreement was reached.With the conclusion of this negotiating session, theUnion filed its first unfair labor practice charge herein,9 On May 10. 1976, a decertification petition had been filed, and thatformed the basis for the Employer's desire to do away with the union-security clause.,o These two items had not been raised before during the latest roundof negotiations530 GEHNRICH & GEHNRICH, INC.on February 15, 1978, alleging surface bargaining by theEmployer with no intent to arrive at an agreement.However, the parties met again on April 6, 1978. Cola-vito asked Wilsker if they could have an agreement if theUnion dropped the pension fund demand, but Wilskerstated that there were other issues involved, e.g., recallrights of strikers. Whereupon, a request was made ofWilsker, by either Colavito or McCabe, that he, Wilsker,furnish Colavito with the Employer's position on openitems. By letter dated April 19, 1978, Wilsker submitteda list of 12 open items to Colavito, and reiterated his re-quest of December 29, 1977, that Colavito provideWilsker "with a sample collective bargaining agreementcontaining all language changes which have already beenagreed to." Colavito responded by letter dated April 21,1978, informing Wilsker that, although he listed the openitems, he did not state his position on each item. And so,Wilsker, using the same letter dated April 19, inserted, inhandwritten fashion, his position on each item and for-warded it to McCabe. When the parties met again onApril 24, Colavito objected to not having received acopy of Wilsker's position on open items; whereupon,Wilsker by letter dated April 24 to Colavito, stated hisspecific position on all 12 open items and again requesteda sample contract from Colavito." When the parties metagain on May 26, 1978, each side reiterated its position.The Employer advised the Union that it had its ownwelfare plan, and the Union requested a copy of theplan. The Employer was adamant that it would notaccept a pension plan and threatened to file a chargewith the Board on the Union's refusal to supply informa-tion on its pension plan. 2 The Union, while admittingthat it finally got the Employer's position, did not offerany changes in its position as stated in its December 14,1977, letter. At this point, Wilsker stated that the negoti-ations had reached an impasse, and his uncontrovertedtestimony was that State Mediator McCabe remarkedthat "there would never be a settlement of this dispute."In fact, this was the last negotiating session that McCabeattended. According to Colavito, Wilsker said he wouldnot meet again until he received the information he re-quested on the union-pension plan. By letter dated June2, 1978, the Employer provided the Union with a list ofthe children of management and also a copy of the wel-fare plan.On May 30, 1978, the Employer sent a mailgram tothe Union advising it that the Employer intended to im-plement the agreed-upon 5-percent wage increase as soon" Pars. 5 and 6 of the April 24, 1978, letter read as follows:5. Rate of Pay to Returning Strikers: Returning strikers will receivetheir old wage rate plus any across-the-board increases whichbecome effective during their actual active employment.6. Seniority for Returning Strikers: There will be no accrual of se-niority during the period of the strike. Seniority accrual will againcommence upon the execution of the agreement but will be limitedto a period of time equal to the recall rights under the agreement.The recall rights of the returning strikers will be as per the NationalLabor Relations Act.These two paragraphs form the basis for the General Counsel's allega-tions regarding the Employer's refusal to grant seniority and wage in-creases to strikers while they were on strike.'2 This was the charge that resulted in the settlement agreement dis-cussed, supra.as possible, and asked for a response. 13 The Union ob-jected to the implementation of the increase on theground that wages were an integral part of the wholecollective-bargaining agreement. The Employer then re-quested negotiations on this point by mailgram datedJune 2 and by letter on June 12. The Union respondedaffirmatively and Colavito and Wilsker met on June 21,1978. Again no agreement was reached, and the Employ-er implemented the 5-percent wage increase, effectiveretroactively to May 1, 1978.14 According to Colavito,Wilsker stated that he was not making any change in hisposition and that his offer was final. Wilsker, however,states that the meeting broke up on the basis that theywould meet again when Colavito gave him the informa-tion he had requested many months ago. '5On July 13, 1978, Colavito requested the names andaddresses of all employees, and on July 19, 1978, he filedan unfair labor practice charge with the Board in Case29-CA-6538 alleging unilateral change in working condi-tions. On August 24, 1978, the Employer, rather thangive the names and addresses of its employees to theUnion, advised the Union that it had obtained a specialpost office box for the employees and to contact the em-ployees by writing to "Shop Employees of Gehnrich andGehnrich, P.O. Box 1382, Commack, N.Y. 11756."On October 12, 1978, the Employer, by letter ad-dressed to the Union's attorney, advised the Union that itwas withdrawing its position set forth in paragraphs 5and 6 of its April 24, 1978, letter.6 Also in the October12 letter, the Employer advised the Union that it is"ready, willing and able to continue bargaining as soonas the pension and welfare information ...is available...." The letter goes on to suggest bargaining evenwithout that information.On October 19, 1978, Region 29 issued a consolidatedcomplaint herein, alleging (1) bad-faith bargaining, (2) re-fusal to grant seniority and wage increases to strikingemployees for the time they were out on strike, and (3)unilaterally granting wage increases to nonstriking em-ployees.Colavito and Wilsker met again on November 22,1978. State Mediator Davis was present. The major partof the meeting was devoted to updating the mediator onthe positions of both sides. Colavito again asked for thenames, addresses, dates of hire, and wage rates of theemployees. While Wilsker was not averse to giving thenames, dates of hire, and wage rates, he flatly refused togive the addresses. Wilsker testified that he had spokento the employees about the Union's request for addresses,and the employees had voiced adamant opposition to therequest, for fear of being harassed by the Union.:""' It was the Employer's contention that since these employees had notreceived an across-the-board wage increase in about 4 years, there was agood possibility that it would lose a good portion of its work force if anincrease was not put into effect." Although G.C Exh. 21 states the retroactive date to be May 1. 1977.I believe that to be a typographical error. All of the testimony relatingthereto stated the date to be May 1, 1978.' In view of what transpired thereafter. discussed infra, I do not creditColavito that Wilsker was so adamant as to refuse to modify his position.'6 See fn. I 1 .supra." It appears that at the commencement of the strike in 1975 there hadbeen some violence and property damage in the vicinity of the plant, al-Continued531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilsker stated that he then offered Colavito other meth-ods to contact the employees: (I) leaflet the employees atthe plant; (2) use bulletin board in the plant; (3) make aspeech on the plant premises to the employees; (4) usethe post office box; and (5) call telephone information.'8The same parties met again on December 7, 1978. Ondirect examination, Colavito testified that the question ofseniority was discussed; that the Employer did not wantto list the employees by classification; that the Employerwould study the question of strikers getting the old wagerate plus the general increase; and the Employer wantedthe Union to give it a list of employees entitled to recall.According to Colavito, Wilsker said the Employerwould insist on an open shop even if it meant an impasse.Also, the Employer wanted some updated informationon the pension fund. On cross-examination, Colavitostated that, despite prior agreement between the Unionand the Employer on wage progressions, the mediatorproposed a higher rate for trainees and the Employersaid it would consider it; the Employer agreed toplantwide seniority, rather than a classification system.At the December 18, 1978, meeting, the Employer of-fered a training schedule of $3.50-$5 per hour, whichrepresented an increase over its prior offer of $3-$4.50per hour; strikers on recall would receive the old rateplus the June 1 general increase; the Employer continuedto oppose classification of jobs claiming it did not applyin a shop of its kind; they offered plantwide seniority; in-stead of contributing to the pension fund, the Employerwould implement an individual retirement account (IRA)for its employees; as for the welfare fund, the Employerwould pay 8 percent plus 16-1/2 cents during the firstyear of thc agreement, an additional 5-1/2 cents in thesecond year, and an additional 11 cents in the third year.The Employer stated that there were 13 members of theEmployer's family for whom it wanted superseniority.The Employer continued to insist on an open shop, andon affirmative language in the subcontracting clause. TheUnion offered to drop the welfare fund in favor of a pen-sion fund or to drop the welfare fund in favor of a 10-percent increase. The Employer opposed both sugges-tions. The Union promised to make the pension plan in-formation, which the Employer had asked for repeated-ly, available to the Employer in 2 weeks.On January 2, 1979, the Union filed its charge in Case29-CA-6886, and on February 21, 1979, complaint issuedthereon alleging a refusal by the Employer to supply theUnion with the names and addresses of its employees.The parties met again on January 15, 1979. By thistime, the Employer had received the pension informa-tion, and after having read it, was more adamant thanever against agreeing to contribute to it. The Unionsought to get wages increased 10 percent each year, butthe Employer felt that since they had previously agreedon wages, there should be no shifting on that. The Em-ployer offered, however, to pass on to the employees thesavings it would have by maintaining its own health andwelfare plan versus contributing to the Union's welfarethough there was no evidence to attribute it to the Union or striking em-ployees." On cross-examination, Colavito admitted that he never attempted touse any of these methods to contact the employees.plan. The Union thought this was insufficient. The medi-ator, Davis, then suggested that the meetings be suspend-ed, and the parties agreed.At the behest of Region 29, the parties met again onAugust 27, 1979. Colavito asked for information on newemployees' starting dates, job operation, rates of pay, in-creases for old employees, their addresses, and benefits.Wilsker provided what information he had and agreed toforward the rest. ' Colavito offered a new wage proposalof a 5-percent increase to start and 5 percent for each 6months of a 3-year contract, in exchange for droppingthe welfare fund contributions. Other items were broughtup in a general discussion but neither side made any con-cessions.On September 10, 1979, the parties met again andWilsker orally reviewed practically every clause of theprior agreement, and gave his position on each one.2Itappears that Colavito requested that Wilsker put in writ-ing the Employer's counterproposals to the predecessoragreement. Using the section number of the prior agree-ment, the Employer, by letter dated September 12, 1979,sent the Union its response to each and every section itdisagreed with plus additional sections it wished addedto the agreement.2This gave rise to the final meetingbetween the parties on September 24, 1979. Colavitoasked Wilsker some questions on some clauses containedin the letter, both appeared to see the futility of it all,and both agreed that it made no sense to continue nego-tiations.DiscussionIssue 1: First and foremost for discussion in this pro-ceeding is a determination regarding the Union's allega-tion that the Employer engaged in surface bargainingwith no intention of ever reaching an agreement.In the instant proceeding, the parties met on 13 sepa-rate occasions from November 1977 to September 1979,to engage in negotiations. In the interim between meet-ings, numerous communications changed hands, all withthe view towards reaching an agreement. On December14, 1977, the Union initiated the correspondence with thefirst substantial position taken by it since the resumptionof negotiations. In its letter, however, the Union misstat-ed the Employer's position on several counts, e.g., its re-fusal to contribute to the pension fund, a position main-tained in the earlier negotiations, wages, and the amountof the Employer's contribution to the welfare fund; andthe Employer, by its letter of December 29, 1977, wasquick to advise the Union of its erroneous assumptions.And, for the second time in 2 months, the Employer'9 By letter, dated September 6 1979, the Employer did furnish the in-formation requested, except for the addresses of employees.20 Colavito, throughout the hearing. referred to agreeing in principle toa point or a concept, and that until agreement is reached in principle theparties would be wasting time talking about language to be used in a con-tract. Wilsker, on the other hand, appeared to want proposals writtendown so that opposing positions could then be argued concretely.21 An analysis of the Employer's response shows agreement on about10 sections of the agreement, the inapplicability of a few items inasmuchas they pertain to an associationwide agreement, disagreement on the re-maining 17-19 items, and the addition of a zipper clause and a manage-ment-rights clause.532 GEHNRICH & GEHNRICH, INC.asked the Union to prepare and forward "a sample col-lective bargaining agreement containing all languagechanges so there can be no question once an agreementis in 'black and white,"' but to no avail.22Nevertheless,and while negotiations were in progress, the Employer,by its letter of April 24, 1978, forwarded to the Union itslist of 12 open items, with its position on each one.23 Asstated above, the parties met on May 26, 1978, but nei-ther side gave an inch, and it was at this meeting, ac-cording to Wilsker's uncontradicted testimony, that Me-diator McCabe made the comment that "there wouldnever be a settlement of this dispute."24Based on all thathad transpired previously, I come to the conclusion thatan impasse had been reached for the first time at theMay 26 meeting, despite the fact that the parties metagain on June 2, but with no success.At this point, we have a 5-month hiatus before the par-ties met again on November 22, 1978, together with anew state mediator. As discussed above, the parties alsomet on December 7 and 18, 1978, and again on January15, 1979, but all meetings proved futile. At that lastmeeting, the mediator suggested that the meetings be sus-pended, and the parties agreed. I find that a second im-passe had now been reached on January 15, 1979. De-spite the fact that the parties met again on three moreoccasions in the fall of 1979, and the Employer, in aneffort to make a breakthrough submitted its counterpro-posals in a nine-page letter dated September 12, 1979,which runs the whole gamut of the prior collective-bar-gaining agreement, no agreement was forthcoming.It is the contention of the Charging Party and theGeneral Counsel that the Employer is at fault because ithas backtracked on positions taken earlier, it has raisednew issues, and it has taken such a firm position on someitems as to leave no room for bargaining. I do not findthat to be the case.It is readily apparent from a review of the foregoingthat a considerable number of topics were explored atthe 13 negotiating sessions held between the Union andthe Employer, and a considerable number of proposalsand concepts exchanged between the parties. Such a situ-ation lends support to the belief that the mandates of theAct with respect to collective bargaining had been ful-filled.25However, in order to determine whether an em-ployer has bargained in good faith or is merely engagingin surface bargaining with no intent to reach agreement,it is necessary to examine the totality of the employer's22 It should be noted that at no time during the negotiations did theUnion provide such an agreement.2" This was a followup to the Employer's letter of April 19, 1978, inwhich it only listed the open items, and in which it requested, for thethird time, "a sample collective bargaining agreement containing all lan-guage changes which have already been agreed to."21 I credit Wilsker's testimony in this regard.X Sec. 8(d) of the Act provides in pertinent part as follows:For the purposes of this section, to bargain collectively is the per-formance of the mutual obligation of the employer and the repre-sentative of the employees to meet at reasonable times and confer ingood faith with respect to wages, hours, and other terms and condi-tions of employment, or the negotiation of an agreement, or anyquestion arising thereunder, and the execution of a written contractincorporating any agreement reached if requested by either party,but such obligation does not compel either party to agree to a pro-posal or require the making of a concession.actions. If the totality of an employer's conduct demon-strates that it was seeking to avoid an agreement, thenthe employer violates the Act. But, if an employer usesits economic power to seek a lawful agreement, there isno violation.In the instant case, the Employer has successfullyweathered an economic strike and is in a strong econom-ic position. In addition, it is the benefactor in a priorBoard proceeding involving prior negotiations.26Underthe circumstances, it is not unlawful for such an employ-er to use its "muscle" to secure a collective-bargainingagreement completely suitable to itself, so long as it bar-gains in good faith. As was held in World PublishingCompany, 220 NLRB 1065, 1071-72 (1975), enfd. 545F.2d 1138 (8th Cir. 1976):...there is no law that says that when economicpower shifts from the Union to the employer thatthe employer cannot retrieve some of the economicbenefits that it lost in the prior contracts.In short the economic background against whichRespondent was negotiating had substantiallychanged during the period of the strike and it had aright to capitalize on the fact by negotiation for theconditions under which it had found it could suc-cessfully operate.... Respondent at all times ne-gotiated with the intention of reaching a contract ifit could, although it surely engaged in hard bargain-ing in every sense of the word.All of the Employer's proposals throughout the nego-tiations were not of such a nature as to warrant the con-clusion that the Employer was insisting on contractterms which it knew no self-respecting union couldaccept. 27 All of the Employer's proposals can be attribut-ed to the economic strength that the Employer felt ithad after having withstood a 5-year-old strike, and hadreceived a favorable Board decision in a prior proceed-ing.Under all of the circumstances, I am firmly of theopinion that the Employer herein was attempting toobtain, through hard bargaining, an agreement whichwould contain economic benefits superior to those it hadin prior contracts, and that it was not the intent of theEmployer to prevent the culmination of an agreement. Ishall therefore recommend that that portion of the com-plaint which alleges that the Employer engaged in sur-face and bad-faith bargaining be dismissed.28Issues 2 and 3: The General Counsel next asserts thatdespite the fact that the Employer, during the course ofnegotiations, withdrew its position regarding its refusalto grant seniority to striking employees for the time theywere on strike, and its refusal to grant striking employeesgeneral wage increases that were granted to nonstrikingemployees during the period they were on strike, the26 See fn. 5, supra.2: Cf. L.R.B. v. Reed d Prince Manufacturing Company, 205 F.2d131, 139 (Ist Cir 1953). cert. denied 346 U.S. 887 (1953)2O'Malley Lumber Company, 234 NLRB 1171 (1978)533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer nevertheless violated Section 8(a)(5) of theAct.This dual contention arises from the correspondencethat the Employer had with the Union during negotia-tions. In its letter of April 24, 1978, the Employer listedthese 2 items among the 12 items in dispute, and in itsletter of October 12, 1978, it withdrew its position onthese 2 items. The General Counsel, in his brief, con-tends that the Employer's two proposals constituted bad-faith bargaining, and cites several cases in which theBoard found violations of the Act where employers uni-laterally implemented such actions. However, it appearsto me that a distinction must be drawn between the uni-lateral acts of an employer after a strike settlement agree-ment, and proposals made by an employer during thecourse of negotiating a strike settlement agreement. Inthe former situation the employer's act reflects a verita-ble fait accompli, whereas in the latter case, the employ-er, in seeking to settle a strike, is engaged in hard bar-gaining. While it is well settled that the former action isviolative of the Act, it is questionable whether such aproposal during negotiations constitutes a per se violationof the Act, and that proposition does not appear to havebeen answered by the Board as yet.In United Aircraft Corporation (Pratt & Whitney Divi-sion), 192 NLRB 382, 387, the Board stated:The policy of the Act is not only to protect theSection 7 rights of employees, but also to encouragethe "practice and procedure of collective bargain-ing" as a means of resolving labor disputes. This en-couragement of the procedure of collective bargain-ing extends to the negotiation of strike settlementagreements.There is therefore a public policy embodied in theAct which favors enforcement of voluntary agree-ments settling strikes.In that case, the parties were attempting to bring to anend a lengthy and acrimonious economic strike and, inthe course of negotiating that agreement, the partiesagreed to limit the employment preference rights of eco-nomic strikers to 4-1/2 months. To this the Board said(192 NLRB at 388):So long, therefore, as the period fixed by agreementfor the reinstatement of economic strikers is not un-reasonably short, is not intended to be discriminato-ry, or misused by either party with the object of ac-complishing a discriminatory objective, was not in-sisted upon by the employer in order to undermine thestatus of the bargaining representative, and was theresult of good-faith collective bargaining, the Boardought to accept the agreement of the parties as ef-fectuating the policies of the Act which, as we havepreviously stated, includes as a principal objectiveencouragement of the practice and procedure ofcollective bargaining as a means of settling labordisputes. [Emphasis supplied.]In applying the reasoning to the instant case, I am of theopinion that the Employer, herein, never intended to un-dermine the status of the Union, but was attempting tostrike the best bargain it could in negotiating an agree-ment. It had successfully weathered an economic strikefor several years and was not about to indulge the Unionwith concessions, but rather, in the course of good-faithbargaining, to seek to regain advantages it had lost inearlier contract negotiations. In the course of attemptingthis, the Employer sent its April 24, 1978, letter to theUnion in which it included these 2 items among the 12items in dispute. This letter was its proposal for reachinga settlement of the strike and obtaining a new collective-bargaining agreement. No strikers actually lost any bene-fits and no advantage enured to the Employer as a resultof this letter. This was the discussion stage which contin-ued on for over a year thereafter. Moreover, and ofgreat importance, while negotiations were still going on,the Employer withdrew both items from among its pro-posals. Not only does this vitiate any possible connota-tion of illegality, it goes even further to establish thegood-faith bargaining that I previously found the Em-ployer had engaged in.Since the Employer's course of conduct in my viewreflects no intent to flout the Act's prohibitions, I shalldismiss these allegations in the complaint.Issue 4: Previously in this decision I held that two im-passes had been reached in the negotiations. The first im-passe took place on May 26, 1978, and shortly thereafter,after advising the Union that it intended to implementthe agreed-upon 5-percent general wage increase, theEmployer granted the increase retroactive to May 1,1978. As stated above, the second impasse occurred onJanuary 15, 1979, and the parties did not meet again untilAugust. In June 1979 the Employer instituted the secondgeneral wage increase. Inasmuch as I have already foundthat impasses had been reached, thereby leaving the Em-ployer free to grant general wage increases consistentwith its proposal at negotiations,29the sole question to beresponded to is whether said increases were in excess ofthe proposed amount. The General Counsel, in his brief,contends that although the Employer had maintained aposition that the wage increase would be 5 percent annu-ally for each of the 3 years of the agreement, the Em-ployer's records show that between November 1977 andAugust 1979 the increases given six employees exceededthe 5-percent proposal, thereby violating Section 8(a)(5)of the Act. It is interesting to note that although theGeneral Counsel introduced the two exhibits30throughits only witness, Colavito, no questions were asked of thewitness regarding the figures contained therein, and thereis absolutely no evidence adduced by the General Coun-sel to show how those figures were arrived at. Quite nat-urally, and unaware of the General Counsel's motive inintroducing the documents, the Employer offered no evi-dence and asked no questions regarding them. While fig-ures do not lie, and they do show that the percentage in-crease for these six employees exceeded two 5-percent2Eddie' Chop House, Inc., 165 NLRB 861 (1967).3°G.C. Fxhs. 9 and 29.534 GEHNRICH & GEHNRICH, INC.increases over a 2-year span, I am at a loss to find thehandle by which to explicate the increases.Not having the advantage of hearing testimony aboutthese increases, either by the General Counsel's witness,through whom the exhibits were introduced, or throughthe Employer's witness, I am left to speculate the reasonor reasons why the increase given these six employeesexceeded the allowable 10 percent. Might these employ-ees have been promoted to higher positions, justifying alarger increase? Could length of service or prior practiceof granting individual merit increases have been thefactor? Or, were these increases, in fact, granted withoutany just cause? It seems to me that the burden of provingthe illegality of the increases lies with the General Coun-sel, and that burden only shifts to the Employer after theGeneral Counsel has established his prima facie case. I donot consider the mere introduction of exhibits to be suffi-cient evidence to establish a violation where no referencewhatsoever is made to the pertinent contents of the ex-hibits. I do not believe, therefore, that the General Coun-sel has met the burden.More importantly, however, the complaint does notallege the granting of wage increases which exceeded thebargaining table proposal,a3 nor did the General Counselever move to amend the complaint in this regard.32Under all of the circumstances, the allegation as writtenshall be dismissed inasmuch as I have found that an im-passe had been reached prior to the granting of the wageincrease, and the alternative allegation as stated in theGeneral Counsel's brief must also fall on the groundsthat it never was fully litigated.Issue 5: The final question to be resolved involves thefailure of the Employer to provide the Union with theemployees' addresses33when requested to do so.The legal principles which govern this question arewell settled. The duty to bargain in good faith, imposedby Section 8(a)(5) of the Act, may be violated by an em-ployer's refusal to furnish requested information relevantto the union's negotiation of a collective-bargainingagreement.3 The Board cases are legion in stating thatan employer, in the absence of a valid affirmative de-fense, violates the Act when it refuses to give addressesof unit employees to a union who claims it needs the ad-dresses in order to perform its duty properly as the col-lective-bargaining agent of the unit employees. 5 Wheth-3' The pertinent allegation of the complaint reads as follows:13. Since on or about June 1978, Respondent has bargained in badfaith with Local 455 by unilaterally granting non-striking employeesa wage increase, although no impasse had been reached in the collec-tive-bargaining negotiations between Respondent and Local 455 andalthough Respondent was notified by Local 455 of its opposition tothe grant of such wage increase." It should be noted as stated supra that the General Counsel didamend par. 13 at the hearing but only to add the second round of in-creases in 1979. See fn. , supra.3' The record indicates that the Employer supplied the Union with alist of the names of the unit employees as late as September 6, 1979. SeeG.C. Exh. 29.3 Detroit Edison Co. v. N.L.R.B., 440 U.S. 301, 303; NL.R.B. v AcmeIndustrial Co., 385 U.S. 432, 435-436 (1967); N.L.R.B. v. Truitt Manufac-turing Co., 351 U.S. 149, 152 (1956).Is Wellington Hall Nursing Home, 240 NLRB 639; The Kelly-SpringfieldTire Company, 223 NLRB 878 (1976); General Corporation, 215 NLRB351 (1974); Standard Oil Company of California, Western Operations. Inc.,166 NLRB 343, 344-345 (1967); United Aircraft Corporation (Pratt &er there has been a violation turns upon the facts of thecase. While the General Counsel follows a straight lineleading him to the untroubled conclusion that the Em-ployer's refusal was a violation of the Act, the Respond-ent interposes a dual contention in claiming no violation.Initially, it relies upon the standard established in ShellOil Company v. N.LR.B., 457 F.2d 615 (9th Cir. 1972),i.e., "a clear and present danger of violence and harass-ment" exists, and states the concern of the employees iftheir addresses are revealed. As the General Counsel hasso ably argued and as I have stated supra, the only vio-lence and harassment referred to in the instant case oc-curred 4 years prior to the refusal, and there was no evi-dence presented to link either the Union or its adherentsto those events. I, therefore, reject that contention. TheEmployer also argues that it has offered the Union sever-al alternatives for contacting the employees and that theUnion has not taken advantage of them. I know of nocase which requires a union to seek other paths to therequested information, except where the compilation ofthe information places an undue burden on the employer.In the instant case, the Employer has not contended thatto be so. Under the circumstances, I find the alternativemethods of communication unfeasible for the Union, andI conclude that the Union is entitled to receive the unitemployees' addresses from the Employer, which hasdemonstrated no proper justification for refusing to fur-nish it.36Accordingly, I find that the Employer violatedSection 8(a)(5) and (1) of the Act by refusing to furnishthe Union with the addresses of the unit employees.However, I do not regard the Employer's action in thisregard to be evidence of bad-faith bargaining. Rather, itappears to me that the Employer was being too solici-tous of the employees' feelings, thereby unwittinglyoverextending itself on their behalf, and in the processviolated the Act.CONCLUSIONS OF LAWI. Gehnrich & Gehnrich, Inc., is and has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Shopmen's Local Union No. 455, International As-sociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, is and has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By refusing to furnish the Union with the addressesof unit employees the Employer has violated Section8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The Employer has not engaged in other unfair laborpractices as alleged in Cases 29-CA-6217 and 29-CA-6538, as discussed above.Whitney Aircraft and Hamilton Standard Divisions), 181 NLRB 892, 903(1970).36 Rose Arbor Manor. a Division of Geriatrics. Inc.. 242 NLRB 795(1979).535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDREMEDYHaving found that the Employer has engaged in cer-tain unfair labor practices, I find it necessary to order theEmployer to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER37The Respondent, Gehnrich & Gehnrich, Inc., Com-mack, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Shopmen'sLocal Union No. 455, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO, as the exclusive representative of its employees, byrefusing to furnish it with the home addresses of unit em-ployees needed by the Union to perform its duty proper-ly as the collective-bargaining agent of the employees.:7 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, furnish to the above-named Union alist of the home addresses of the unit employees so thatthe Union can perform its duty properly as the collec-tive-bargaining agent of the employees.(b) Post at its Commack, New York, plant copies ofthe attached notice marked "Appendix."3" Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being duly signed by the Employer's au-thorized representative, shall be posted by the Employerimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Employer to insure that said notices are not al-tered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Employer has taken to comply herewith.IT IS FURTHER ORDERED that the amended consoli-dated complaint in Cases 29-CA-6217 and 29-CA-6538be, and it hereby is, dismissed in its entirety.a3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."536